Citation Nr: 0100636	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  97-03 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from July 1942 to July 1944.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The case was before the Board in March 1998 when it was 
remanded for actions that will be described in detail below.  
The case has now been returned to the Board.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Service connection was in effect during the veteran's 
lifetime for anxiety reaction, rated as 50 percent disabling 
for a number of years.  A review of the entire claims folder 
shows that from the time of psychiatric manifestations in 
service in 1944, in various VA and private medical records 
relating to nervousness throughout his lifetime, on more 
times than not, the veteran was noted to have 
gastrointestinal symptoms associated with the psychiatric 
manifestations.

In the year shortly before his death, the veteran was 
impaired and eventually confined due to progressive dementia.

An examination report from January 1994 from BC, M.D., 
indicated that the veteran was unsteady and needed assistance 
in most activities; that he had diagnosed prostate cancer, 
black lung disease, and atherosclerosis.  

Clinical records from a private physician dated January 1994 
reflect that the examiner had previously seen the veteran in 
September 1991 and, at that time, a needle biopsy of the 
prostate gland had been discussed.  Apparently, the veteran 
declined.  It was reported that the veteran had a PSA of 35 
in 1991.  In addition, a bone scan in September 1991 showed 
findings that suggested bone metastasis from prostate 
carcinoma to the left pelvis, L3 and possibly L4.  

VA clinical records from February 1994 had noted that the 
veteran had a history of alcohol abuse and dementia, as well 
as scleroderma with esophageal strictures, senile cataract, 
congestive heart failure, and prostate cancer.  

Various outpatient records also refer to Alzheimer's 
dementia.  

The veteran was rehospitalized in March 1994 and was later 
discharged to a nursing home at VA expense with diagnoses of 
scleroderma with esophageal strictures; altered mental status 
secondary to atherosclerotic peripheral vascular disease, 
ethanol use and multiple infarcts; cataract surgery; and 
cancer of the prostate.  

Diagnoses in April 1994 include anxiety reaction and severe 
organic brain syndrome.  The veteran had also fallen on 
several occasions.

The veteran died on August [redacted], 1994 while an inpatient 
at a private facility.  

The death certificate, signed by BDC, M.D., recorded the 
cause of death as prostate cancer with metastasis, due to 
multiple decubiti, due to or a consequence of 
"scleroderma/anxiety (service connected)" [emphasis added].

As noted in the prior Board remand, the RO had denied the 
appellant's claim, in essence, on the basis that the service-
connected anxiety could not be reasonably related to the 
cause of death.  

The Board further noted in the remand that while not 
presently addressing whether this might or might not be true, 
nonetheless, the Court had held that conclusions relating to 
medical questions must be predicated on medical expert 
opinion, and that VA may not substitute its own judgment in 
lieu thereof.  See Colvin  Derwinski, 4 Vet. App. 132 (1992).  

Accordingly, the case was remanded for action to include a 
written response as follows:  

Dr.(C) should be requested to clarify in 
detail, citing examples as possible, the 
reasons for and clinical bases for the 
designations of cause of death on the 
veteran's death certificate, 
specifically, the manner in which the 
veteran's anxiety was the cause of or in 
any way contributed to his death.

In March 1999, Dr. C provided the following response:

I am writing in response to your letter 
requesting further information regarding 
his (the veteran's) death certificate and 
the nature of his death as it relates to 
his history of anxiety which is followed 
through the VA.  Further information 
reveals that he did have a history of 
anxiety, alcohol abuse, chronic 
esophagitis with strictures.  Possibly 
some (A)lzheimer's dementia and some 
organic brain syndrome.  

His prostate CA was more of a recent 
diagnosis.  Although he was on hospice it 
was apparently for other reasons than the 
prostate CA, therefore I do not feel that 
the prostate CA was the leading cause of 
death and was probably more related to 
alcohol abuse with dementia, aggravated 
by his chronic history of anxiety and 
nervous condition which also contributed 
to his esophagitis and strictures and 
ultimately lead to his death.  Therefore 
consideration your consideration in this 
matter is greatly appreciated.  [emphasis 
added].

The RO then further forwarded the case to a panel of two VA 
physicians to respond to the question of whether, after a 
review of the records for the veteran's treatment in the 
months prior to his death, his service-connected anxiety 
caused his death or contribute materially to the cause of his 
death and if so, to explain the relationship between the two.

A written response was provided by two VA physicians in May 
1999 to the effect that the claims file had been completely 
reviewed with particular attention to the information request 
cited above and Dr. C's written commentary, cited above.  
Their assessment was that

(I)t is our opinion that the cause of 
death was prostatic cancer, as recorded.  
The service-connected anxiety reaction 
and other psychiatric conditions (did) 
not contribute materially to his death.  

No further basis for the aforecited opinion was provided, nor 
was there annotation to pertinent clinical records to support 
such an opinion.

The RO again denied the appellant's claim.  

The Board recognizes that there are several alternative bases 
for a potential grant of the requested benefits in this case, 
not all of which have been properly addressed by the RO.  In 
essence, not only has it been argued that the veteran's 
anxiety contributed to his death, but in fact, it was 
intimately associated with the gastrointestinal problems 
throughout his life from the onset of mental health problems 
until and at death and identified on his death certificate.  

It is also argued that the veteran's psychiatric problems 
over the years had caused alcoholism, the results of which 
were also noted on the death certificate.  In this regard, 
recent legislation has changed the manner in which cases 
relating to alcohol may be addressed.  Nonetheless, the case 
has not been addressed in such manner, nor has the appellant 
been fully apprised of such regulations and guidelines.

Further, adjudicative selection of an opinion of one 
physician or group because of agreement therewith over the 
opinion of another with which they did not agree without some 
justifiable rationale basis for doing so, is inappropriate.  

Accordingly, and in order to afford the appellant all due 
process, and in keeping with recent regulations and 
guidelines with regard to assisting an appellant in the 
development of evidence, the case must be remanded for 
further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  After clarification as required, and 
appropriate release by the appellant, all 
clinical records not now in the file from 
all VA sources, and from private sources 
when they are felt by the appellant to be 
pertinent, including relating to care for 
the veteran's organic disabilities shown 
at the time of death, should be obtained 
and attached to the claims file. 

3.  The claims folder and all evidence 
should be provided to a panel of at least 
two physicians, preferably one a 
psychiatrist and another with expertise 
in gastrointestinal disabilities, neither 
of whom saw the veteran during his 
lifetime, or otherwise previously 
provided an opinion in this case, and the 
following questions should be answered 
along with annotations to the pertinent 
evidence in support thereof:

	a.  What disabilities played a 
significant role in or contributed to the 
veteran's death, if possible given in a 
relative order of precedence and impact;

	b.  What is the relationship between 
any organic disabilities causing or 
contributing to, or significantly present 
at the time of death and the veteran's 
longstanding psychiatric disability; when 
were organic gastrointestinal 
disabilities first manifest, to what were 
they attributable, and what was the 
relationship of these to the 
gastrointestinal disabilities noted at or 
shortly prior to the veteran's death;

	c.  Did the veteran's psychiatric 
impairment impact on or lend assistance 
in any way to his death including any 
mental or organic deterioration which may 
have contributed thereto;

	d.  What, if any, was the role that 
alcohol had in the veteran's death; what 
was the association between the veteran's 
alcohol intake and gastrointestinal 
anomalies versus gastrointestinal 
disabilities attributable to other 
causes;

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested written assessment 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of death 
under all possible alternatives, 
providing an analysis of all pertinent 
points including secondary service 
connection under 38 C.F.R. § 3.310 
(2000), and Allen v. Brown, 7 Vet. App. 
439 (1995); and regulations including 
recent changes relating to benefits which 
are or are not payable for disability 
associated with alcohol, whether or not 
secondary to service-connected 
disability, as pertinent.  

If the decision remains adverse to the 
appellant, a comprehensive Supplemental 
Statement of the Case should be issued to 
include all pertinent evidence and law 
and regulations.  A reasonable period of 
time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.


		
	James R. Siegel
	Acting Member Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


